

117 HRES 385 IH: Honoring the life and legacy of award-winning children’s author Beverly Cleary.
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 385IN THE HOUSE OF REPRESENTATIVESMay 12, 2021Ms. Bonamici (for herself, Mr. DeFazio, Mr. Blumenauer, Mr. Schrader, and Mr. Bentz) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONHonoring the life and legacy of award-winning children’s author Beverly Cleary.Whereas Beverly Atlee Cleary was born Beverly Atlee Bunn to Chester Lloyd Bunn and Mable Atlee Bunn on April 12, 1916, in McMinnville, Oregon;Whereas Beverly Cleary grew up on her family's farm near Yamhill, Oregon, and titled her 1988 memoir A Girl From Yamhill;Whereas Beverly Cleary moved north to Portland, Oregon, with her family when she was 6 years old;Whereas Beverly Cleary attended grade school in Portland and graduated from Grant High School in 1934;Whereas Beverly Cleary attended Chaffey College in Ontario, California, and then graduated from the University of California, Berkeley, with a bachelor’s degree in English in 1938;Whereas, in 1939, Beverly Cleary earned a master’s degree in library science from what was then the School of Librarianship at the University of Washington;Whereas, in 1940, Beverly Cleary eloped with Clarence Cleary, whom Beverly Cleary met while studying at the University of California, Berkeley;Whereas Beverly Cleary worked as a children’s librarian in Yakima, Washington, and later at an Army hospital in Oakland, California;Whereas, in 1950, William Morrow published the first book by Beverly Cleary, Henry Huggins, which is about the adventures of a young boy who lived on Klickitat Street in Northeast Portland, Oregon, and was the first book in the Henry Huggins series;Whereas, in 1955, William Morrow published the first book in the Ramona series, Beezus and Ramona, which is about 9-year-old Beatrice Beezus Quimby and her 4-year-old sister, who, like Henry Huggins, also lived on Klickitat Street in Northeast Portland, Oregon;Whereas Beverly Cleary’s books earned praise for engaging young readers and capturing the world as children saw and understood it;Whereas Beverly Cleary wrote more than 40 children’s books, which sold more than 85,000,000 copies by enchanting readers of all ages with the adventures of Ramona, Henry, and many other memorable characters;Whereas Beverly Cleary’s books continue to resonate with audiences across the United States, sparking the imagination of countless children and instilling a lifelong love of reading;Whereas Beverly Cleary won numerous awards and accolades throughout her career, including—(1)the Laura Ingalls Wilder Medal in 1975 for substantial contributions to children’s literature;(2)a Newbery Honor in 1978 for Ramona and Her Father;(3)a National Book Award in 1981 for Ramona and Her Mother;(4)a Newbery Honor in 1982 for Ramona Quimby, Age 8;(5)a Newbery Medal in 1984 for Dear Mr. Henshaw;(6)the Library of Congress Living Legend award in 2000 for her creative contributions to American life; and(7)the National Medal of Arts in 2003, the highest award given to artists by the United States Government; andWhereas Beverly Cleary died on March 25, 2021, at the age of 104, leaving behind a legacy of relatable characters and skillful storytelling: Now, therefore, be it That the House of Representatives—(1)honors the life and legacy of award-winning children’s author Beverly Cleary, including—(A)the lifelong commitment of Beverly Cleary to brightening the lives of children; and(B)the outstanding contributions of Beverly Cleary to children’s literature;(2)expresses its profound regret at the announcement of the passing of beloved author Beverly Cleary;(3)extends its sympathy to the family of Beverly Cleary;(4)recognizes Beverly Cleary as one of the most significant and successful authors of the 20th century; and(5)directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to the family of Beverly Cleary.